UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3445 The Merger Fund (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York 10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) 1-800-343-8959 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2015 Item 1. Reports to Stockholders. June 30, 2015­ Semi-Annual Report THE MERGER FUND WCM ALTERNATIVES: EVENT-DRIVEN FUND GLOBAL MERGER ACTIVITY Quarterly volume of announced global mergers and acquisitions January 2005 – June 2015 (Unaudited) Source: Bloomberg, Global Financial Advisory Mergers & Acquisitions Rankings First Six-Months 2015 DEAL COMPOSITION The Merger Fund (Unaudited) Type of Buyer Deal Terms* Strategic 99.6% Cash 36.2% Financial 0.4% Stock and Stub1 25.9% Cash & Stock 16.9% By Deal Type Undetermined2 8.5% Friendly 97.5% Stock with Flexible Hostile 2.5% Exchange Ratio (Collar) 6.4% Stock with Fixed Exchange Ratio 6.1% * Data expressed as a percentage of long common stock, corporate bonds and swap contract positions as of June 30, 2015. 1 “Stub” includes assets other than cash and stock (e.g., escrow notes). 2 The compensation is undetermined because the compensation to be received (e.g., stock, cash, escrow notes, other) will be determined at a later date, potentially at the option of the Fund’s investment adviser. 2 PORTFOLIO COMPOSITION The Merger Fund (Unaudited) By Sector By Region * Data expressed as a percentage of long common stock, corporate bonds and swap contract positions as of June 30, 2015. 3 PORTFOLIO COMPOSITION WCM Alternatives: Event-Driven Fund (Unaudited) By Sector By Region * Data expressed as a percentage of long common stock, corporate bonds and swap contract positions as of June 30, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 4 The Merger Fund and WCM Alternatives: Event-Driven Fund EXPENSE EXAMPLE June 30, 2015 (Unaudited) As a shareholder of a Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the period 1/1/15 — 6/30/15. Actual Expenses The first line of the table for each share class provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. The example below includes, among other fees, management fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses, and extraordinary expenses as determined under generally accepted accounting principles. Hypothetical Example for Comparison Purposes The second line of the table for each share class provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 The Merger Fund and WCM Alternatives: Event-Driven Fund EXPENSE EXAMPLE June 30, 2015 (Unaudited) Expenses Paid Beginning Ending During Account Account Annualized Period Value Value Expense 1/1/15 — 1/1/15 6/30/15 Ratio 6/30/15* The Merger Fund Investor Class Actual+(1) 1.72% Hypothetical+(2) 1.72% Institutional Class Actual++(3) 1.40% Hypothetical++(2) 1.40% WCM Alternatives: Event-Driven Fund Institutional Class Actual+++(4) 2.07% Hypothetical+++(2) 2.07% * Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). + Excluding dividends and borrowing expense on securities sold short, your actual cost of investment in and your hypothetical cost of investment in The Merger Fund Investor Class would have been $6.57 and $6.61, respectively. ++ Excluding dividends and borrowing expense on securities sold short, your actual cost of investment in and your hypothetical cost of investment in The Merger Fund Institutional Class would have been $4.98 and $5.01, respectively. +++ Excluding dividends and borrowing expense on securities sold short, your actual cost of investment in and your hypothetical cost of investment in the WCM Alternatives: Event-Driven Fund Institutional Class would have been $8.66 and $8.70, respectively. Ending account values and expenses paid during the period based on a 0.70% return. This actual return is net of expenses. Ending account values and expenses paid during period based on a hypothetical 5.00% annual return before expenses. Ending account values and expenses paid during the period based on a 0.83% return. This actual return is net of expenses. Ending account values and expenses paid during the period based on a 0.79% return. This actual return is net of expenses. 6 The Merger Fund SCHEDULE OF INVESTMENTS June 30, 2015 (Unaudited) Shares Value COMMON STOCKS — 90.64% APPAREL RETAIL — 1.52% ANN, Inc. (a)(e) $ APPLICATION SOFTWARE — 1.34% Advent Software, Inc. Informatica Corporation (a) AUTOMOBILE MANUFACTURERS — 1.98% General Motors Company (f) BROADCASTING — 1.24% CBS Corporation Class B (f) CABLE & SATELLITE TV — 10.12% DIRECTV (a)(e) DISH Network Corporation Class A (a)(f) Liberty Global plc Series C (a)(b) Sirius XM Holdings, Inc. (a) Time Warner Cable, Inc. (f) CASINOS & GAMING — 0.06% International Game Technology plc (a)(b) CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS — 1.27% The Manitowoc Company, Inc. (f) DATA PROCESSING & OUTSOURCED SERVICES — 1.33% Computer Sciences Corporation (f) DIVERSIFIED BANKS — 0.24% Square 1 Financial, Inc. Class A (a) DIVERSIFIED CHEMICALS — 5.51% The Dow Chemical Company (f) E.I. Du Pont de Nemours & Company (f) Huntsman Corporation (f) DIVERSIFIED METALS & MINING — 0.15% RTI International Metals, Inc. (a) ELECTRICAL COMPONENTS & EQUIPMENT — 1.89% Polypore International, Inc. (a) GENERAL MERCHANDISE STORES — 3.05% Family Dollar Stores, Inc. The accompanying notes are an integral part of these financial statements. 7 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Shares Value HEALTH CARE SERVICES — 1.93% Omnicare, Inc. $ HEALTH CARE TECHNOLOGY — 4.04% Catamaran Corporation (a)(b)(e) HOUSEHOLD PRODUCTS — 1.87% Energizer Holdings, Inc. (f) The Procter & Gamble Company INDUSTRIAL CONGLOMERATES — 0.39% General Electric Company INDUSTRIAL MACHINERY — 3.06% Pall Corporation SPX Corporation The Timken Company INTEGRATED OIL & GAS — 1.01% BG Group plc — ADR (h) BP plc — ADR Occidental Petroleum Corporation INTERNET RETAIL — 0.91% Orbitz Worldwide, Inc. (a)(f) INTERNET SOFTWARE & SERVICES — 3.94% eBay, Inc. (a)(f) Yahoo!, Inc. (a)(f) MANAGED HEALTH CARE — 1.66% Cigna Corporation (f) Humana, Inc. MOVIES & ENTERTAINMENT — 0.02% SFX Entertainment, Inc. (a) MULTI-LINE INSURANCE — 4.33% American International Group, Inc. (f) HCC Insurance Holdings, Inc. OIL & GAS EQUIPMENT & SERVICES — 1.36% Baker Hughes, Inc. The accompanying notes are an integral part of these financial statements. 8 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Shares Value OIL & GAS EXPLORATION & PRODUCTION — 2.05% Anadarko Petroleum Corporation (f) $ Rosetta Resources, Inc. (a) OIL & GAS STORAGE & TRANSPORTATION — 2.78% The Williams Companies, Inc. (f) Williams Partners LP (f) PACKAGED FOODS & MEATS — 0.83% Kraft Foods Group, Inc. (f) PAPER PACKAGING — 1.32% MeadWestvaco Corporation Packaging Corporation of America PAPER PRODUCTS — 1.92% International Paper Company (f) PHARMACEUTICALS — 5.99% Hospira, Inc. (a)(e) Perrigo Company plc (b) Pfizer, Inc. (f) Zoetis, Inc. REINSURANCE — 0.89% PartnerRe Ltd. (b)(f) REITS — 5.32% Equity Commonwealth (a) Excel Trust, Inc. Home Properties, Inc. NorthStar Realty Finance Corporation Starwood Property Trust, Inc. Starwood Waypoint Residential Trust Ventas, Inc. (f) RESTAURANTS — 0.79% McDonald’s Corporation SEMICONDUCTORS — 4.95% Altera Corporation Broadcom Corporation Class A Freescale Semiconductor Ltd. (a)(b)(g) The accompanying notes are an integral part of these financial statements. 9 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Shares Value Micrel, Inc. $ SPECIALTY CHEMICALS — 3.62% Sigma-Aldrich Corporation W.R. Grace & Company (a) THRIFTS & MORTGAGE FINANCE — 1.84% Hudson City Bancorp, Inc. TRUCKING — 1.59% Hertz Global Holdings, Inc. (a)(f) WIRELESS TELECOMMUNICATION SERVICES — 2.53% America Movil SAB de C.V. Class L — ADR T-Mobile U.S., Inc. (a)(f) Vodafone Group plc — ADR TOTAL COMMON STOCKS (Cost $4,671,765,155) CONTINGENT VALUE RIGHTS — 0.03% Casa Ley, S.A. de C.V. (a)(d)(l) Leap Wireless International, Inc. (a)(d)(l) Property Development Centers LLC (a)(d)(l) TOTAL CONTINGENT VALUE RIGHTS (Cost $0) Principal Amount CORPORATE BONDS — 1.94% Dresser-Rand Group, Inc. $ 6.500%, 5/1/2021 Energy Future Intermediate Holding Company LLC 11.750%, 3/1/2022 (i)(j) Freescale Semiconductor, Inc. 10.750%, 8/1/2020 The Manitowoc Company, Inc. 5.875%, 10/15/2022 Pinnacle Entertainment, Inc. 7.500%, 4/15/2021 TOTAL CORPORATE BONDS (Cost $101,017,837) The accompanying notes are an integral part of these financial statements. 10 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value PURCHASED CALL OPTIONS — 0.01% Avago Technologies Ltd. Expiration: January 2016, Exercise Price: $175.00 $ PURCHASED PUT OPTIONS — 1.06% America Movil SAB de C.V. Class L — ADR Expiration: August 2015, Exercise Price: $18.00 Expiration: August 2015, Exercise Price: $19.00 American International Group, Inc. Expiration: August 2015, Exercise Price: $52.50 Anadarko Petroleum Corporation Expiration: August 2015, Exercise Price: $75.00 Expiration: August 2015, Exercise Price: $80.00 Bayer AG Expiration: July 2015, Exercise Price: EUR 115.00 (k) Expiration: September 2015, Exercise Price: EUR 120.00 (k) BP plc — ADR Expiration: July 2015, Exercise Price: $34.00 Expiration: July 2015, Exercise Price: $35.00 CBS Corporation Class B Expiration: September 2015, Exercise Price: $50.00 Charter Communications, Inc. Class A Expiration: January 2016, Exercise Price: $210.00 Cigna Corporation Expiration: August 2015, Exercise Price: $140.00 Expiration: August 2015, Exercise Price: $145.00 Computer Sciences Corporation Expiration: September 2015, Exercise Price: $60.00 DISH Network Corporation Class A Expiration: September 2015, Exercise Price: $60.00 Expiration: September 2015, Exercise Price: $62.50 The Dow Chemical Company Expiration: September 2015, Exercise Price: $43.00 Expiration: September 2015, Exercise Price: $44.00 Expiration: September 2015, Exercise Price: $45.00 E.I. Du Pont de Nemours & Company Expiration: July 2015, Exercise Price: $62.50 Expiration: July 2015, Exercise Price: $65.00 eBay, Inc. Expiration: July 2015, Exercise Price: $50.00 Expiration: July 2015, Exercise Price: $52.50 Expiration: October 2015, Exercise Price: $50.00 The accompanying notes are an integral part of these financial statements. 11 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value Energizer Holdings, Inc. Expiration: August 2015, Exercise Price: $115.00 $ Expiration: August 2015, Exercise Price: $120.00 General Electric Company Expiration: July 2015, Exercise Price: $25.00 General Motors Company Expiration: September 2015, Exercise Price: $32.00 Hertz Global Holdings, Inc. Expiration: September 2015, Exercise Price: $16.00 Expiration: September 2015, Exercise Price: $19.00 Humana, Inc. Expiration: August 2015, Exercise Price: $175.00 Expiration: August 2015, Exercise Price: $185.00 Huntsman Corporation Expiration: August 2015, Exercise Price: $18.00 Expiration: August 2015, Exercise Price: $19.00 International Paper Company Expiration: July 2015, Exercise Price: $45.00 Expiration: July 2015, Exercise Price: $50.00 The Manitowoc Company, Inc. Expiration: September 2015, Exercise Price: $17.00 Expiration: September 2015, Exercise Price: $18.00 McDonald’s Corporation Expiration: July 2015, Exercise Price: $85.00 Expiration: July 2015, Exercise Price: $90.00 NorthStar Realty Finance Corporation Expiration: August 2015, Exercise Price: $16.00 Expiration: September 2015, Exercise Price: $16.00 Occidental Petroleum Corporation Expiration: August 2015, Exercise Price: $67.50 Packaging Corporation of America Expiration: July 2015, Exercise Price: $60.00 Expiration: July 2015, Exercise Price: $65.00 Perrigo Company plc Expiration: August 2015, Exercise Price: $155.00 Expiration: August 2015, Exercise Price: $160.00 Expiration: August 2015, Exercise Price: $165.00 The Procter & Gamble Company Expiration: July 2015, Exercise Price: $75.00 Expiration: August 2015, Exercise Price: $70.00 The accompanying notes are an integral part of these financial statements. 12 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value Rock-Tenn Company Class A Expiration: August 2015, Exercise Price: $55.00 $ Expiration: October 2015, Exercise Price: $55.00 SPDR S&P rust Expiration: August 2015, Exercise Price: $198.00 Expiration: August 2015, Exercise Price: $208.00 Expiration: August 2015, Exercise Price: $210.00 Expiration: August 2015, Exercise Price: $211.00 Expiration: September 2015, Exercise Price: $189.00 Expiration: September 2015, Exercise Price: $207.00 SPX Corporation Expiration: September 2015, Exercise Price: $60.00 T-Mobile U.S., Inc. Expiration: August 2015, Exercise Price: $25.00 Expiration: August 2015, Exercise Price: $26.00 Expiration: August 2015, Exercise Price: $34.00 Ventas, Inc. Expiration: August 2015, Exercise Price: $55.00 Expiration: August 2015, Exercise Price: $60.00 W.R. Grace & Company Expiration: September 2015, Exercise Price: $92.50 Yahoo!, Inc. Expiration: July 2015, Exercise Price: $37.00 Expiration: July 2015, Exercise Price: $41.00 Expiration: July 2015, Exercise Price: $42.00 Expiration: August 2015, Exercise Price: $37.00 Expiration: October 2015, Exercise Price: $37.00 Zoetis, Inc. Expiration: July 2015, Exercise Price: $39.00 Expiration: July 2015, Exercise Price: $40.00 Expiration: July 2015, Exercise Price: $41.00 TOTAL PURCHASED OPTIONS (Cost $44,803,490) Principal Amount ESCROW NOTES — 0.03% $ AMR Corporation (a)(d)(l) TOTAL ESCROW NOTES (Cost $679,555) The accompanying notes are an integral part of these financial statements. 13 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Shares Value SHORT-TERM INVESTMENTS — 9.20% Fidelity Institutional Government Portfolio, Institutional Share Class, 0.01% (c)(f) $ The Liquid Asset Portfolio, Institutional Share Class, 0.10% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $480,654,078) TOTAL INVESTMENTS (Cost $5,298,920,115) — 102.91% $ ADR – American Depository Receipt ETF – Exchange-Traded Fund EUR – Euro plc – Public Limited Company REITS – Real Estate Investment Trusts (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of June 30, 2015. (d) Security fair valued by the Valuation Group in good faith in accordance with the policies adopted by the Board of Trustees. (e) All or a portion of the shares have been committed as collateral for open securities sold short. (f) All or a portion of the shares have been committed as collateral for written option contracts. (g) All or a portion of the shares have been committed as collateral for swap contracts. (h) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (i) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of June 30, 2015, these securities represented 0.25% of total net assets. (j) Default or other conditions exist and the security is not presently accruing income. (k) Level 2 Security. Please see Note 2 on the Notes to the Financial Statements. (l) Level 3 Security. Please see Note 2 on the Notes to the Financial Statements. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 14 WCM Alternatives: Event-Driven Fund SCHEDULE OF INVESTMENTS June 30, 2015 (Unaudited) Shares Value COMMON STOCKS — 84.29% APPAREL RETAIL — 0.74% ANN, Inc. (a) $ APPLICATION SOFTWARE — 0.99% Advent Software, Inc. Informatica Corporation (a) AUTO PARTS & EQUIPMENT — 0.81% Johnson Controls, Inc. (f) AUTOMOBILE MANUFACTURERS — 2.44% General Motors Company (f) BROADCASTING — 0.68% CBS Corporation Class B (f) CABLE & SATELLITE TV — 3.58% DIRECTV (a) DISH Network Corporation Class A (a)(f) Liberty Global plc Series C (a)(b) Sirius XM Holdings, Inc. (a)(f) CASINOS & GAMING — 0.01% International Game Technology plc (a)(b) CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS — 1.35% The Manitowoc Company, Inc. (f) DATA PROCESSING & OUTSOURCED SERVICES — 1.88% Computer Sciences Corporation (f) DIVERSIFIED CHEMICALS — 4.88% The Dow Chemical Company (f) E.I. Du Pont de Nemours & Company (f) Huntsman Corporation (f) Olin Corporation DIVERSIFIED METALS & MINING — 0.03% RTI International Metals, Inc. (a) ELECTRICAL COMPONENTS & EQUIPMENT — 0.37% Polypore International, Inc. (a) GENERAL MERCHANDISE STORES — 2.69% Family Dollar Stores, Inc. The accompanying notes are an integral part of these financial statements. 15 WCM Alternatives: Event-Driven Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Shares Value HEALTH CARE EQUIPMENT — 0.85% Baxter International, Inc. (f) $ HEALTH CARE TECHNOLOGY — 1.70% Catamaran Corporation (a)(b) HOUSEHOLD PRODUCTS — 2.35% Energizer Holdings, Inc. (f) The Procter & Gamble Company (f) INDUSTRIAL CONGLOMERATES — 1.33% 55 CK Hutchison Holdings Ltd. (b) General Electric Company (f) INDUSTRIAL MACHINERY — 0.75% SPX Corporation (f) The Timken Company INTEGRATED OIL & GAS — 1.63% BG Group plc — ADR BP plc — ADR (f) Hess Corporation (f) Occidental Petroleum Corporation INTERNET RETAIL — 1.23% Orbitz Worldwide, Inc. (a)(f) INTERNET SOFTWARE & SERVICES — 5.45% eBay, Inc. (a)(f) Yahoo!, Inc. (a)(f) MANAGED HEALTH CARE — 2.86% Cigna Corporation (f) Humana, Inc. (f) MOVIES & ENTERTAINMENT — 0.99% SFX Entertainment, Inc. (a) MULTI-LINE INSURANCE — 4.34% American International Group, Inc. (f) OIL & GAS EQUIPMENT & SERVICES — 1.71% Baker Hughes, Inc. Dresser-Rand Group, Inc. (a) The accompanying notes are an integral part of these financial statements. 16 WCM Alternatives: Event-Driven Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Shares Value OIL & GAS EXPLORATION & PRODUCTION — 1.48% Anadarko Petroleum Corporation (f) $ Rosetta Resources, Inc. (a) OIL & GAS STORAGE & TRANSPORTATION — 3.27% The Williams Companies, Inc. Williams Partners LP (f) OTHER DIVERSIFIED FINANCIAL SERVICES — 1.48% Citigroup, Inc. (f) PACKAGED FOODS & MEATS — 1.13% Kraft Foods Group, Inc. (f) PAPER PACKAGING — 1.33% MeadWestvaco Corporation Packaging Corporation of America PAPER PRODUCTS — 1.76% International Paper Company (f) PHARMACEUTICALS — 4.76% Hospira, Inc. (a) Mylan NV (a)(b)(f) Perrigo Company plc (b)(f) Pfizer, Inc. (f) Zoetis, Inc. (f) REAL ESTATE MANAGEMENT & DEVELOPMENT — 0.00% 55 Cheung Kong Property Holdings Ltd. (a)(b) REINSURANCE — 1.05% PartnerRe Ltd. (b)(f) REITS — 7.37% Blackstone Mortgage Trust, Inc. Class A CYS Investments, Inc. Equity Commonwealth (a) Home Properties, Inc. (g) NorthStar Realty Finance Corporation (e) Starwood Property Trust, Inc. (e) Starwood Waypoint Residential Trust Ventas, Inc. (f) Wheeler Real Estate Investment Trust, Inc. Winthrop Realty Trust The accompanying notes are an integral part of these financial statements. 17 WCM Alternatives: Event-Driven Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Shares Value RESTAURANTS — 0.91% McDonald’s Corporation (f) $ SEMICONDUCTORS — 5.85% Altera Corporation Broadcom Corporation Class A (e) Micrel, Inc. SPECIALTY CHEMICALS — 1.80% W.R. Grace & Company (a)(f) SYSTEMS SOFTWARE — 1.95% Microsoft Corporation (f) THRIFTS & MORTGAGE FINANCE — 0.89% Hudson City Bancorp, Inc. TRUCKING — 1.56% Hertz Global Holdings, Inc. (a)(f) WIRELESS TELECOMMUNICATION SERVICES — 2.06% America Movil SAB de C.V. Class L — ADR T-Mobile U.S., Inc. (a)(f) 11 Vodafone Group plc — ADR TOTAL COMMON STOCKS (Cost $62,297,574) CLOSED-END FUNDS — 1.15% Eaton Vance Floating-Rate Income Trust First Trust MLP and Energy Income Fund First Trust Senior Floating Rate Income Fund II Nuveen Energy MLP Total Return Fund TOTAL CLOSED-END FUNDS (Cost $867,366) PREFERRED STOCKS — 1.67% Equity Commonwealth, 7.250%, Series E (e) NorthStar Realty Finance Corporation, 8.750%, Series E Regions Financial Corporation, 6.375%, Series B SLM Corporation, 6.970%, Series A TOTAL PREFERRED STOCKS (Cost $1,199,148) CONTINGENT VALUE RIGHTS — 0.00% Casa Ley, S.A. de C.V. (a)(d)(m) Property Development Centers LLC (a)(d)(m) TOTAL CONTINGENT VALUE RIGHTS (Cost $0) The accompanying notes are an integral part of these financial statements. 18 WCM Alternatives: Event-Driven Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Principal Amount Value BANK LOANS — 0.06% Energy Future Intermediate Holding Company LLC $ 4.250%, 6/19/2016 (k) $ TOTAL BANK LOANS (Cost $41,246) CORPORATE BONDS — 2.54% Energy Future Intermediate Holding Company LLC 11.750%, 3/1/2022 (i)(j) The Manitowoc Company, Inc. 5.875%, 10/15/2022 NCR Corporation 5.000%, 7/15/2022 Pinnacle Entertainment, Inc. (h) 7.500%, 4/15/2021 US Foods, Inc. 8.500%, 6/30/2019 TOTAL CORPORATE BONDS (Cost $1,795,356) Contracts (100 shares per contract) PURCHASED CALL OPTIONS — 0.01% Avago Technologies Ltd. 11 Expiration: January 2016, Exercise Price: $175.00 PURCHASED PUT OPTIONS — 1.21% America Movil SAB de C.V. Class L — ADR 28 Expiration: August 2015, Exercise Price: $18.00 Expiration: August 2015, Exercise Price: $19.00 American International Group, Inc. Expiration: August 2015, Exercise Price: $52.50 Anadarko Petroleum Corporation 88 Expiration: August 2015, Exercise Price: $75.00 14 Expiration: August 2015, Exercise Price: $77.50 23 Expiration: August 2015, Exercise Price: $80.00 Baxter International, Inc. 29 Expiration: July 2015, Exercise Price: $60.00 23 Expiration: August 2015, Exercise Price: $60.00 29 Expiration: August 2015, Exercise Price: $65.00 Bayer AG 3 Expiration: July 2015, Exercise Price: EUR 115.00 (l) 6 Expiration: September 2015, Exercise Price: EUR 100.00 (l) The accompanying notes are an integral part of these financial statements. 19 WCM Alternatives: Event-Driven Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value Bayer AG (continued) 22 Expiration: September 2015, Exercise Price: EUR 120.00 (l) $ BP plc — ADR 16 Expiration: July 2015, Exercise Price: $34.00 24 31 Expiration: July 2015, Exercise Price: $39.00 CBS Corporation Class B 98 Expiration: September 2015, Exercise Price: $50.00 Charter Communications, Inc. Class A 11 Expiration: January 2016, Exercise Price: $210.00 Cigna Corporation 7 Expiration: August 2015, Exercise Price: $140.00 19 Expiration: August 2015, Exercise Price: $145.00 Citigroup, Inc. 58 Expiration: July 2015, Exercise Price: $52.50 84 Expiration: September 2015, Exercise Price: $49.00 Computer Sciences Corporation Expiration: September 2015, Exercise Price: $60.00 DISH Network Corporation Class A Expiration: September 2015, Exercise Price: $60.00 38 Expiration: September 2015, Exercise Price: $62.50 The Dow Chemical Company 17 Expiration: September 2015, Exercise Price: $43.00 8 Expiration: September 2015, Exercise Price: $44.00 46 Expiration: September 2015, Exercise Price: $45.00 Expiration: September 2015, Exercise Price: $48.00 E.I. Du Pont de Nemours & Company 18 Expiration: July 2015, Exercise Price: $62.50 78 Expiration: July 2015, Exercise Price: $65.00 eBay, Inc. 28 Expiration: July 2015, Exercise Price: $50.00 82 Expiration: July 2015, Exercise Price: $52.50 89 Expiration: October 2015, Exercise Price: $50.00 Energizer Holdings, Inc. 43 Expiration: August 2015, Exercise Price: $115.00 20 Expiration: August 2015, Exercise Price: $120.00 General Electric Company Expiration: July 2015, Exercise Price: $25.00 General Motors Company 69 Expiration: September 2015, Exercise Price: $31.00 Expiration: September 2015, Exercise Price: $32.00 The accompanying notes are an integral part of these financial statements. 20 WCM Alternatives: Event-Driven Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value Hertz Global Holdings, Inc. Expiration: September 2015, Exercise Price: $16.00 $ Expiration: September 2015, Exercise Price: $19.00 Hess Corporation 38 Expiration: August 2015, Exercise Price: $57.50 Humana, Inc. 10 Expiration: July 2015, Exercise Price: $195.00 13 Expiration: August 2015, Exercise Price: $175.00 21 Expiration: August 2015, Exercise Price: $185.00 7 Expiration: August 2015, Exercise Price: $190.00 Huntsman Corporation Expiration: August 2015, Exercise Price: $18.00 Expiration: August 2015, Exercise Price: $19.00 International Paper Company Expiration: July 2015, Exercise Price: $45.00 84 Expiration: July 2015, Exercise Price: $50.00 Johnson Controls, Inc. 78 Expiration: October 2015, Exercise Price: $48.00 The Manitowoc Company, Inc. Expiration: September 2015, Exercise Price: $17.00 Expiration: September 2015, Exercise Price: $18.00 McDonald’s Corporation 60 Expiration: July 2015, Exercise Price: $85.00 Microsoft Corporation 45 Expiration: July 2015, Exercise Price: $36.00 45 Expiration: July 2015, Exercise Price: $41.00 78 Expiration: July 2015, Exercise Price: $42.00 37 Expiration: October 2015, Exercise Price: $41.00 Mylan NV 57 Expiration: July 2015, Exercise Price: $67.50 15 Expiration: July 2015, Exercise Price: $70.00 35 Expiration: October 2015, Exercise Price: $65.00 NorthStar Realty Finance Corporation Expiration: August 2015, Exercise Price: $16.00 Expiration: September 2015, Exercise Price: $16.00 Occidental Petroleum Corporation 41 Expiration: August 2015, Exercise Price: $67.50 Olin Corporation 10 Expiration: August 2015, Exercise Price: $25.00 Packaging Corporation of America 9 Expiration: July 2015, Exercise Price: $60.00 14 Expiration: July 2015, Exercise Price: $65.00 The accompanying notes are an integral part of these financial statements. 21 WCM Alternatives: Event-Driven Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value PartnerRe Ltd. 6 Expiration: August 2015, Exercise Price: $120.00 $ Perrigo Company plc 5 Expiration: August 2015, Exercise Price: $155.00 10 Expiration: August 2015, Exercise Price: $160.00 8 Expiration: August 2015, Exercise Price: $165.00 The Procter & Gamble Company 37 Expiration: July 2015, Exercise Price: $75.00 28 Expiration: August 2015, Exercise Price: $70.00 Rock-Tenn Company Class A 28 Expiration: August 2015, Exercise Price: $55.00 15 Expiration: October 2015, Exercise Price: $55.00 SPDR S&P rust 30 Expiration: August 2015, Exercise Price: $198.00 Expiration: August 2015, Exercise Price: $208.00 Expiration: August 2015, Exercise Price: $210.00 30 Expiration: August 2015, Exercise Price: $211.00 84 Expiration: September 2015, Exercise Price: $189.00 96 Expiration: September 2015, Exercise Price: $207.00 SPX Corporation 35 Expiration: September 2015, Exercise Price: $60.00 T-Mobile U.S., Inc. 19 Expiration: August 2015, Exercise Price: $25.00 17 Expiration: August 2015, Exercise Price: $26.00 Expiration: August 2015, Exercise Price: $34.00 Ventas, Inc. 19 Expiration: August 2015, Exercise Price: $55.00 Expiration: August 2015, Exercise Price: $60.00 W.R. Grace & Company 97 Expiration: September 2015, Exercise Price: $92.50 Yahoo!, Inc. 14 Expiration: July 2015, Exercise Price: $37.00 93 Expiration: July 2015, Exercise Price: $41.00 16 Expiration: July 2015, Exercise Price: $42.00 35 Expiration: August 2015, Exercise Price: $37.00 63 Expiration: October 2015, Exercise Price: $36.00 30 Expiration: October 2015, Exercise Price: $37.00 Zoetis, Inc. 7 Expiration: July 2015, Exercise Price: $40.00 87 51 Expiration: July 2015, Exercise Price: $41.00 TOTAL PURCHASED OPTIONS (Cost $708,094) The accompanying notes are an integral part of these financial statements. 22 WCM Alternatives: Event-Driven Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Shares Value SHORT-TERM INVESTMENTS — 6.39% Fidelity Institutional Government Portfolio, Institutional Share Class, 0.01% (c)(f) $ The Liquid Asset Portfolio, Institutional Share Class, 0.10% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $4,592,728) TOTAL INVESTMENTS (Cost $71,501,512) — 97.32% $ ADR – American Depository Receipt ETF – Exchange-Traded Fund EUR – Euro MLP – Master Limited Partnership plc – Public Limited Company REITS – Real Estate Investment Trusts (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of June 30, 2015. (d) Security fair valued by the Valuation Group in good faith in accordance with the policies adopted by the Board of Trustees. (e) All or a portion of the shares have been committed as collateral for open securities sold short. (f) All or a portion of the shares have been committed as collateral for written option contracts. (g) All or a portion of the shares have been committed as collateral for swap contracts. (h) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (i) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of June 30, 2015, these securities represented 0.98% of total net assets. (j) Default or other conditions exist and the security is not presently accruing income. (k) Variable rate. (l) Level 2 Security. Please see Note 2 on the Notes to the Financial Statements. (m) Level 3 Security. Please see Note 2 on the Notes to the Financial Statements. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 23 The Merger Fund SCHEDULE OF SECURITIES SOLD SHORT June 30, 2015 (Unaudited) Shares Value COMMON STOCKS Alcoa, Inc. $ 2 Alexion Pharmaceuticals, Inc. Alibaba Group Holding Ltd. — ADR American Airlines Group, Inc. ARRIS Group, Inc. (b)(c) Ascena Retail Group, Inc. AT&T, Inc. Avago Technologies Ltd. Charter Communications, Inc. Class A Cheung Kong Property Holdings Ltd. (a) CK Hutchison Holdings Ltd. (a) Dollar Tree, Inc. Equinix, Inc. (b)(c) Halliburton Company 1 Harris Corporation 77 Liberty Global plc Class A (a) M&T Bank Corporation NXP Semiconductors NV (a) PacWest Bancorp Royal Dutch Shell plc Class B — ADR XL Group plc (a) TOTAL SECURITIES SOLD SHORT (Proceeds $598,790,107) $ ADR – American Depository Receipt plc – Public Limited Company (a) Foreign security. (b) Security fair valued by the Valuation Group in good faith in accordance with the policies adopted by the Board of Trustees. (c) Level 2 Security. Please see Note 2 on the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 24 WCM Alternatives: Event-Driven Fund SCHEDULE OF SECURITIES SOLD SHORT June 30, 2015 (Unaudited) Shares Value COMMON STOCKS Alcoa, Inc. $ 1 Alexion Pharmaceuticals, Inc. Alibaba Group Holding Ltd. — ADR ARRIS Group, Inc. (b)(c) Ascena Retail Group, Inc. AT&T, Inc. Avago Technologies Ltd. Charter Communications, Inc. Class A Dollar Tree, Inc. Equinix, Inc. (b)(c) Halliburton Company 2 Harris Corporation Liberty Global plc Class A (a) M&T Bank Corporation Royal Dutch Shell plc Class B — ADR Time Warner Cable, Inc. XL Group plc (a) TOTAL SECURITIES SOLD SHORT (Proceeds $5,391,513) $ ADR – American Depository Receipt plc – Public Limited Company (a) Foreign security. (b) Security fair valued by the Valuation Group in good faith in accordance with the policies adopted by the Board of Trustees. (c) Level 2 Security. Please see Note 2 on the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 25 The Merger Fund SCHEDULE OF OPTIONS WRITTEN June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value CALL OPTIONS WRITTEN America Movil SAB de C.V. Class L — ADR Expiration: August 2015, Exercise Price: $20.00 $ Expiration: August 2015, Exercise Price: $21.00 American International Group, Inc. Expiration: August 2015, Exercise Price: $55.00 Expiration: August 2015, Exercise Price: $57.50 Anadarko Petroleum Corporation Expiration: August 2015, Exercise Price: $85.00 Expiration: August 2015, Exercise Price: $90.00 AT&T, Inc. Expiration: July 2015, Exercise Price: $34.00 Bayer AG Expiration: September 2015, Exercise Price: EUR 130.00 (b) BP plc — ADR 26 Expiration: July 2015, Exercise Price: $39.00 Expiration: July 2015, Exercise Price: $40.00 CBS Corporation Class B Expiration: September 2015, Exercise Price: $55.00 Expiration: September 2015, Exercise Price: $57.50 Charter Communications, Inc. Class A Expiration: January 2016, Exercise Price: $210.00 Cigna Corporation Expiration: August 2015, Exercise Price: $155.00 Expiration: August 2015, Exercise Price: $160.00 Computer Sciences Corporation Expiration: September 2015, Exercise Price: $65.00 Expiration: September 2015, Exercise Price: $67.50 DISH Network Corporation Class A Expiration: September 2015, Exercise Price: $67.50 Expiration: September 2015, Exercise Price: $70.00 The Dow Chemical Company Expiration: September 2015, Exercise Price: $49.00 Expiration: September 2015, Exercise Price: $50.00 E.I. Du Pont de Nemours & Company Expiration: July 2015, Exercise Price: $70.00 Expiration: July 2015, Exercise Price: $72.50 eBay, Inc. Expiration: July 2015, Exercise Price: $55.00 Expiration: July 2015, Exercise Price: $57.50 Expiration: October 2015, Exercise Price: $57.50 The accompanying notes are an integral part of these financial statements. 26 The Merger Fund SCHEDULE OF OPTIONS WRITTEN (continued) June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value Energizer Holdings, Inc. Expiration: August 2015, Exercise Price: $125.00 $ Expiration: August 2015, Exercise Price: $130.00 Equinix, Inc. Expiration: September 2015, Exercise Price: $250.00 (a)(b) General Electric Company Expiration: July 2015, Exercise Price: $27.00 General Motors Company Expiration: September 2015, Exercise Price: $36.00 Halliburton Company Expiration: July 2015, Exercise Price: $42.50 Hertz Global Holdings, Inc. Expiration: September 2015, Exercise Price: $19.00 Expiration: September 2015, Exercise Price: $21.00 Humana, Inc. Expiration: August 2015, Exercise Price: $185.00 Expiration: August 2015, Exercise Price: $195.00 Huntsman Corporation Expiration: August 2015, Exercise Price: $22.00 Expiration: August 2015, Exercise Price: $23.00 International Paper Company Expiration: July 2015, Exercise Price: $52.50 Expiration: July 2015, Exercise Price: $55.00 Kraft Foods Group, Inc. Expiration: September 2015, Exercise Price: $82.50 Expiration: September 2015, Exercise Price: $85.00 The Manitowoc Company, Inc. Expiration: September 2015, Exercise Price: $19.00 Expiration: September 2015, Exercise Price: $20.00 McDonald’s Corporation Expiration: July 2015, Exercise Price: $95.00 Noble Energy, Inc. Expiration: August 2015, Exercise Price: $40.00 Occidental Petroleum Corporation Expiration: August 2015, Exercise Price: $75.00 Orbitz Worldwide, Inc. Expiration: August 2015, Exercise Price: $12.00 Packaging Corporation of America Expiration: July 2015, Exercise Price: $67.50 Expiration: July 2015, Exercise Price: $75.00 The accompanying notes are an integral part of these financial statements. 27 The Merger Fund SCHEDULE OF OPTIONS WRITTEN (continued) June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value PartnerRe Ltd. Expiration: August 2015, Exercise Price: $140.00 $ Perrigo Company plc Expiration: August 2015, Exercise Price: $170.00 Expiration: August 2015, Exercise Price: $180.00 Expiration: August 2015, Exercise Price: $185.00 Pfizer, Inc. Expiration: August 2015, Exercise Price: $34.00 Expiration: September 2015, Exercise Price: $34.00 The Procter & Gamble Company Expiration: July 2015, Exercise Price: $82.50 Expiration: August 2015, Exercise Price: $77.50 Rock-Tenn Company Class A Expiration: July 2015, Exercise Price: $60.00 Expiration: August 2015, Exercise Price: $60.00 Expiration: October 2015, Exercise Price: $65.00 Royal Dutch Shell plc Class B 67 Expiration: July 2015, Exercise Price: GBP 19.50 (b) Sirius XM Holdings, Inc. Expiration: July 2015, Exercise Price: $4.00 Expiration: September 2015, Exercise Price: $4.00 SPX Corporation Expiration: September 2015, Exercise Price: $65.00 Time Warner Cable, Inc. Expiration: October 2015, Exercise Price: $175.00 T-Mobile U.S., Inc. Expiration: August 2015, Exercise Price: $32.00 Expiration: August 2015, Exercise Price: $37.00 Expiration: August 2015, Exercise Price: $38.00 Ventas, Inc. Expiration: August 2015, Exercise Price: $65.00 Expiration: August 2015, Exercise Price: $70.00 Vivendi SA Expiration: August 2015, Exercise Price: EUR 22.00 (b) Vodafone Group plc — ADR 3 Expiration: July 2015, Exercise Price: $34.00 Expiration: July 2015, Exercise Price: $36.00 W.R. Grace & Company Expiration: September 2015, Exercise Price: $100.00 The Williams Companies, Inc. Expiration: August 2015, Exercise Price: $46.00 Expiration: August 2015, Exercise Price: $48.00 Expiration: August 2015, Exercise Price: $50.00 The accompanying notes are an integral part of these financial statements. 28 The Merger Fund SCHEDULE OF OPTIONS WRITTEN (continued) June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value Williams Partners LP Expiration: August 2015, Exercise Price: $50.00 $ Expiration: September 2015, Exercise Price: $50.00 Yahoo!, Inc. Expiration: July 2015, Exercise Price: $41.00 Expiration: July 2015, Exercise Price: $45.00 Expiration: July 2015, Exercise Price: $46.00 Expiration: August 2015, Exercise Price: $40.00 Expiration: October 2015, Exercise Price: $41.00 Zoetis, Inc. Expiration: July 2015, Exercise Price: $44.00 Expiration: July 2015, Exercise Price: $45.00 Expiration: July 2015, Exercise Price: $46.00 PUT OPTIONS WRITTEN SPDR S&P rust Expiration: August 2015, Exercise Price: $202.00 Expiration: August 2015, Exercise Price: $204.00 Expiration: September 2015, Exercise Price: $198.00 Vivendi SA Expiration: July 2015, Exercise Price: EUR 21.50 (b) Vodafone Group plc — ADR Expiration: July 2015, Exercise Price: $33.00 TOTAL OPTIONS WRITTEN (Premiums received $161,023,744) $ ADR – American Depository Receipt ETF – Exchange-Traded Fund EUR – Euro GBP – British Pound plc – Public Limited Company (a) Security fair valued by the Valuation Group in good faith in accordance with the policies adopted by the Board of Trustees. (b) Level 2 Security. Please see Note 2 on the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 29 WCM Alternatives: Event-Driven Fund SCHEDULE OF OPTIONS WRITTEN June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value CALL OPTIONS WRITTEN America Movil SAB de C.V. Class L — ADR 35 Expiration: August 2015, Exercise Price: $20.00 $ Expiration: August 2015, Exercise Price: $21.00 American International Group, Inc. 8 Expiration: August 2015, Exercise Price: $55.00 Expiration: August 2015, Exercise Price: $57.50 Anadarko Petroleum Corporation 98 Expiration: August 2015, Exercise Price: $82.50 16 Expiration: August 2015, Exercise Price: $85.00 27 Expiration: August 2015, Exercise Price: $90.00 AT&T, Inc. 18 Expiration: July 2015, Exercise Price: $34.00 Baxter International, Inc. 85 Expiration: August 2015, Exercise Price: $70.00 Bayer AG 7 Expiration: September 2015, Exercise Price: EUR 120.00 (b) 24 Expiration: September 2015, Exercise Price: EUR 130.00 (b) BP plc — ADR 83 Expiration: July 2015, Exercise Price: $40.00 39 Expiration: July 2015, Exercise Price: $42.00 CBS Corporation Class B 61 Expiration: September 2015, Exercise Price: $55.00 61 Expiration: September 2015, Exercise Price: $57.50 Charter Communications, Inc. Class A 11 Expiration: January 2016, Exercise Price: $210.00 Cigna Corporation 9 Expiration: August 2015, Exercise Price: $155.00 46 Expiration: August 2015, Exercise Price: $160.00 Citigroup, Inc. 64 Expiration: July 2015, Exercise Price: $55.00 Expiration: September 2015, Exercise Price: $55.00 Computer Sciences Corporation Expiration: September 2015, Exercise Price: $65.00 35 Expiration: September 2015, Exercise Price: $67.50 DISH Network Corporation Class A Expiration: September 2015, Exercise Price: $67.50 91 Expiration: September 2015, Exercise Price: $70.00 The accompanying notes are an integral part of these financial statements. 30 WCM Alternatives: Event-Driven Fund SCHEDULE OF OPTIONS WRITTEN (continued) June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value The Dow Chemical Company 35 Expiration: September 2015, Exercise Price: $49.00 $ 67 Expiration: September 2015, Exercise Price: $50.00 Expiration: September 2015, Exercise Price: $52.50 E.I. Du Pont de Nemours & Company 19 Expiration: July 2015, Exercise Price: $70.00 54 Expiration: July 2015, Exercise Price: $72.50 eBay, Inc. 26 Expiration: July 2015, Exercise Price: $55.00 Expiration: July 2015, Exercise Price: $57.50 Expiration: October 2015, Exercise Price: $57.50 Energizer Holdings, Inc. 11 Expiration: August 2015, Exercise Price: $125.00 71 Expiration: August 2015, Exercise Price: $130.00 Equinix, Inc. 9 Expiration: September 2015, Exercise Price: $250.00 (a)(b) General Electric Company Expiration: July 2015, Exercise Price: $27.00 General Motors Company 86 Expiration: September 2015, Exercise Price: $33.00 Expiration: September 2015, Exercise Price: $36.00 Halliburton Company Expiration: July 2015, Exercise Price: $42.50 Hertz Global Holdings, Inc. Expiration: September 2015, Exercise Price: $19.00 Expiration: September 2015, Exercise Price: $21.00 Hess Corporation 51 Expiration: August 2015, Exercise Price: $65.00 Humana, Inc. 10 Expiration: July 2015, Exercise Price: $210.00 15 Expiration: August 2015, Exercise Price: $185.00 9 Expiration: August 2015, Exercise Price: $195.00 27 Expiration: August 2015, Exercise Price: $200.00 Huntsman Corporation Expiration: August 2015, Exercise Price: $22.00 7 Expiration: August 2015, Exercise Price: $23.00 International Paper Company Expiration: July 2015, Exercise Price: $52.50 Expiration: July 2015, Exercise Price: $55.00 Johnson Controls, Inc. Expiration: October 2015, Exercise Price: $52.50 The accompanying notes are an integral part of these financial statements. 31 WCM Alternatives: Event-Driven Fund SCHEDULE OF OPTIONS WRITTEN (continued) June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value Kraft Foods Group, Inc. 33 Expiration: September 2015, Exercise Price: $82.50 $ 62 Expiration: September 2015, Exercise Price: $85.00 The Manitowoc Company, Inc. Expiration: September 2015, Exercise Price: $19.00 Expiration: September 2015, Exercise Price: $20.00 McDonald’s Corporation 69 Expiration: July 2015, Exercise Price: $95.00 Microsoft Corporation Expiration: July 2015, Exercise Price: $45.00 97 Expiration: July 2015, Exercise Price: $47.00 46 Expiration: October 2015, Exercise Price: $45.00 Mylan NV 44 Expiration: July 2015, Exercise Price: $70.00 58 Expiration: July 2015, Exercise Price: $72.00 39 Expiration: October 2015, Exercise Price: $72.50 Noble Energy, Inc. 70 Expiration: August 2015, Exercise Price: $40.00 Occidental Petroleum Corporation 51 Expiration: August 2015, Exercise Price: $75.00 Olin Corporation 13 Expiration: August 2015, Exercise Price: $30.00 Orbitz Worldwide, Inc. 55 Expiration: August 2015, Exercise Price: $12.00 55 Packaging Corporation of America 11 Expiration: July 2015, Exercise Price: $67.50 21 Expiration: July 2015, Exercise Price: $75.00 PartnerRe Ltd. 8 Expiration: August 2015, Exercise Price: $130.00 6 Expiration: August 2015, Exercise Price: $140.00 Perrigo Company plc 19 Expiration: August 2015, Exercise Price: $170.00 5 Expiration: August 2015, Exercise Price: $180.00 17 Expiration: August 2015, Exercise Price: $185.00 Pfizer, Inc. 35 Expiration: August 2015, Exercise Price: $34.00 Expiration: September 2015, Exercise Price: $34.00 The Procter & Gamble Company 42 Expiration: July 2015, Exercise Price: $82.50 35 Expiration: August 2015, Exercise Price: $77.50 The accompanying notes are an integral part of these financial statements. 32 WCM Alternatives: Event-Driven Fund SCHEDULE OF OPTIONS WRITTEN (continued) June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value Rock-Tenn Company Class A 28 Expiration: July 2015, Exercise Price: $60.00 $ 71 Expiration: August 2015, Exercise Price: $60.00 18 Expiration: October 2015, Exercise Price: $65.00 Royal Dutch Shell plc Class B 1 Expiration: July 2015, Exercise Price: GBP 19.50 (b) 23 Sirius XM Holdings, Inc. 44 Expiration: July 2015, Exercise Price: $4.00 44 Expiration: September 2015, Exercise Price: $4.00 SPX Corporation 72 Expiration: September 2015, Exercise Price: $65.00 Time Warner Cable, Inc. 7 Expiration: October 2015, Exercise Price: $175.00 T-Mobile U.S., Inc. 33 Expiration: August 2015, Exercise Price: $32.00 Expiration: August 2015, Exercise Price: $37.00 Expiration: August 2015, Exercise Price: $38.00 Ventas, Inc. 67 Expiration: August 2015, Exercise Price: $65.00 93 Expiration: August 2015, Exercise Price: $70.00 Vivendi SA Expiration: August 2015, Exercise Price: EUR 22.00 (b) W.R. Grace & Company Expiration: September 2015, Exercise Price: $100.00 The Williams Companies, Inc. 56 Expiration: August 2015, Exercise Price: $46.00 83 Expiration: August 2015, Exercise Price: $48.00 81 Expiration: August 2015, Exercise Price: $50.00 Williams Partners LP 14 Expiration: August 2015, Exercise Price: $50.00 62 Expiration: September 2015, Exercise Price: $50.00 Yahoo!, Inc. 19 Expiration: July 2015, Exercise Price: $41.00 10 Expiration: July 2015, Exercise Price: $44.00 40 88 Expiration: July 2015, Exercise Price: $45.00 19 Expiration: July 2015, Exercise Price: $46.00 38 35 Expiration: August 2015, Exercise Price: $40.00 70 Expiration: October 2015, Exercise Price: $40.00 37 Expiration: October 2015, Exercise Price: $41.00 Zoetis, Inc. 37 Expiration: July 2015, Exercise Price: $45.00 30 Expiration: July 2015, Exercise Price: $46.00 The accompanying notes are an integral part of these financial statements. 33 WCM Alternatives: Event-Driven Fund SCHEDULE OF OPTIONS WRITTEN (continued) June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value PUT OPTIONS WRITTEN SPDR S&P rust Expiration: August 2015, Exercise Price: $202.00 $ Expiration: August 2015, Exercise Price: $204.00 Expiration: September 2015, Exercise Price: $198.00 Vivendi SA Expiration: July 2015, Exercise Price: EUR 21.50 (b) Vodafone Group plc — ADR 87 Expiration: July 2015, Exercise Price: $33.00 TOTAL OPTIONS WRITTEN (Premiums received $2,705,798) $ ADR – American Depository Receipt ETF – Exchange-Traded Fund EUR – Euro GBP – British Pound plc – Public Limited Company (a) Security fair valued by the Valuation Group in good faith in accordance with the policies adopted by the Board of Trustees. (b) Level 2 Security. Please see Note 2 on the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 34 The Merger Fund SCHEDULE OF FORWARD CURRENCY EXCHANGE CONTRACTS* June 30, 2015 (Unaudited) USD USD Value at Value at Unrealized Settlement Currency to June 30, Currency to June 30, Appreciation Date be Delivered be Received (Depreciation)** 7/22/15 AUD $ USD $ $ ) 7/22/15 USD AUD 8/26/15 AUD USD 10/21/15 AUD USD ) 12/22/15 AUD USD 7/8/15 EUR USD 7/8/15 USD EUR (5 ) 7/10/15 EUR USD ) 7/10/15 USD EUR 8/17/15 EUR USD ) 8/25/15 EUR USD ) 1/20/16 EUR USD ) 7/15/15 GBP USD ) 7/15/15 USD GBP 7/22/15 GBP USD ) 7/22/15 USD GBP ) 10/22/15 GBP USD ) 12/4/15 GBP USD ) 3/23/16 GBP USD ) 4/21/16 GBP USD ) $ $ $ ) AUD – Australian Dollar EUR – Euro GBP – British Pound USD – U.S. Dollar * JPMorgan Chase & Co. Inc. is the counterparty for all open forward currency exchange contracts held by the Fund as of June 30, 2015. ** Unrealized appreciation is a receivable and unrealized depreciation is a payable on the Statement of Assets and Liabilities. The accompanying notes are an integral part of these financial statements. 35 WCM Alternatives: Event-Driven Fund SCHEDULE OF FORWARD CURRENCY EXCHANGE CONTRACTS* June 30, 2015 (Unaudited) USD USD Value at Value at Unrealized Settlement Currency to June 30, Currency to June 30, Appreciation Date be Delivered be Received (Depreciation)** 7/22/15 AUD $ USD $ $ 7/22/15 USD AUD 8/26/15 AUD USD 10/21/15 AUD USD 7/8/15 EUR USD 7/8/15 USD EUR ) 7/10/15 EUR USD ) 7/10/15 USD EUR 8/17/15 EUR USD ) 8/25/15 EUR USD ) 1/20/16 EUR USD ) 7/15/15 GBP USD ) 7/15/15 USD GBP 7/22/15 GBP USD ) 7/22/15 USD GBP ) 10/22/15 GBP USD ) 12/4/15 GBP USD ) 3/23/16 GBP USD ) 4/21/16 GBP USD ) $ $ $ ) AUD – Australian Dollar EUR – Euro GBP – British Pound USD – U.S. Dollar * JPMorgan Chase & Co. Inc. is the counterparty for all open forward currency exchange contracts held by the Fund as of June 30, 2015. ** Unrealized appreciation is a receivable and unrealized depreciation is a payable on the Statement of Assets and Liabilities. ­ The accompanying notes are an integral part of these financial statements. 36 The Merger Fund SCHEDULE OF SWAP CONTRACTS June 30, 2015 (Unaudited) Unrealized Termination Appreciation Counter- Date Security Shares Notional (Depreciation)* party LONG TOTAL RETURN SWAP CONTRACTS 12/16/15 Bayer AG $ $ ) JPM 4/8/16 BG Group plc ) JPM 10/1/15 CBS Corporation Class B BAML 10/16/15 CSR plc JPM 10/6/15 DIRECTV JPM 10/2/15 Dresser-Rand Group, Inc. JPM 12/16/15 E.ON SE ) JPM 9/29/15 Hillgrove Resources Ltd. ) JPM 5/28/16 iiNET Ltd. ) JPM 6/3/16 iiNET Ltd. ) BAML 10/16/15 Jazztel plc ) JPM 4/24/16 Pace plc ) JPM 5/19/16 Pace plc ) BAML 4/15/16 Pirelli & C. S.p.A. JPM 12/31/15 SAI Global Ltd. ) JPM 6/2/16 Telecity Group plc ) BAML 4/17/16 Time Warner Cable, Inc. JPM 6/29/16 Vivendi SA ) JPM 5/15/16 XL Group plc JPM SHORT TOTAL RETURN SWAP CONTRACTS 4/24/16 ARRIS Group, Inc. (a) ) ) JPM 5/19/16 ARRIS Group, Inc. (a) ) ) BAML 1/16/16 AT&T, Inc. ) ) ) JPM 3/12/16 Holcim Ltd. ) ) JPM 4/7/16 International Game Technology plc ) ) JPM 4/7/16 International Game Technology plc ) ) BAML 4/8/16 Royal Dutch Shell plc Class B ) ) JPM $ BAML – Bank of America Merrill Lynch & Co., Inc. JPM – JPMorgan Chase & Co., Inc. plc – Public Limited Company * Based on the net swap contract value held at each counterparty, unrealized appreciation is a receivable and unrealized depreciation is a payable on the Statement of Assets and Liabilities. (a) Security fair valued by the Valuation Group in good faith in accordance with the policies adopted by the Board of Trustees. The accompanying notes are an integral part of these financial statements. 37 WCM Alternatives: Event-Driven Fund SCHEDULE OF SWAP CONTRACTS June 30, 2015 (Unaudited) Unrealized Termination Appreciation Counter- Date Security Shares Notional (Depreciation)* party LONG TOTAL RETURN SWAP CONTRACTS 9/17/15 American International Group, Inc. $ $ JPM 8/27/15 Anadarko Petroleum Corporation ) JPM 1/10/16 Apollo Residential Mortgage, Inc. ) JPM 4/22/16 Bayer AG ) JPM 4/8/16 BG Group plc ) JPM 4/16/16 BG Group plc — ADR ) JPM 4/17/16 Catamaran Corporation JPM 10/1/15 CBS Corporation Class B ) BAML 10/16/15 CSR plc JPM 4/20/16 DIRECTV JPM 12/16/15 E.ON SE ) JPM 12/2/15 Equinix, Inc. JPM 4/17/16 Equity Commonwealth ) BAML 9/29/15 General Motors Company ) BAML 6/10/16 HCC Insurance Holdings, Inc. ) JPM 4/17/16 Hospira, Inc. JPM 9/24/15 Huntsman Corporation ) JPM 6/11/16 Huntsman Corporation ) BAML 5/20/16 iiNET Ltd. ) JPM 9/23/15 Jazztel plc JPM 12/1/15 Occidental Petroleum Corporation ) JPM 6/30/16 Omnicare, Inc. BAML 4/24/16 Pace plc ) JPM 5/19/16 Pace plc ) BAML 6/30/16 Pall Corporation ) BAML 3/24/16 Pfizer, Inc. ) JPM 4/15/16 Pirelli & C. S.p.A. JPM 4/21/16 Polypore International, Inc. JPM 12/18/15 QEP Midstream Partners LP JPM 8/5/15 SAI Global Ltd. ) JPM 4/17/16 Sigma-Aldrich Corporation JPM 6/2/16 Telecity Group plc ) BAML 8/12/15 Time Warner Cable, Inc. BAML 4/17/16 Time Warner Cable, Inc. JPM 6/29/16 Vivendi SA ) JPM 5/15/16 XL Group plc JPM The accompanying notes are an integral part of these financial statements. 38 WCM Alternatives: Event-Driven Fund SCHEDULE OF SWAP CONTRACTS (continued) June 30, 2015 (Unaudited) Unrealized Termination Appreciation Counter- Date Security Shares Notional (Depreciation)* party SHORT TOTAL RETURN SWAP CONTRACTS 4/24/16 ARRIS Group, Inc. (a) ) ) $ JPM 5/19/16 ARRIS Group, Inc. (a) ) ) BAML 4/17/16 AT&T, Inc. ) ) ) JPM 6/30/16 Charter Communications, Inc. Class A ) ) ) BAML 3/12/16 Holcim Ltd. (2 ) ) 1 JPM 4/7/16 International Game Technology plc ) ) JPM 4/7/16 International Game Technology plc ) ) BAML 4/8/16 Royal Dutch Shell plc Class B ) ) JPM 4/16/16 Royal Dutch Shell plc Class B — ADR ) ) JPM 12/18/15 Tesoro Logistics LP ) ) JPM $ ADR – American Depository Receipt BAML – Bank of America Merrill Lynch & Co., Inc. JPM – JPMorgan Chase & Co., Inc. plc – Public Limited Company * Based on the net swap contract value held at each counterparty, unrealized appreciation is a receivable and unrealized depreciation is a payable on the Statement of Assets and Liabilities. (a) Security fair valued by the Valuation Group in good faith in accordance with the policies adopted by the Board of Trustees. The accompanying notes are an integral part of these financial statements. 39 The Merger Fund and WCM Alternatives: Event-Driven Fund STATEMENTS OF ASSETS AND LIABILITIES June 30, 2015 (Unaudited) WCM Alternatives: The Merger Fund Event-Driven Fund ASSETS: Investments, at value (Cost $5,298,920,115 and $71,501,512, respectively) $ $ Cash held in foreign currency (Cost $92 and $2,380, respectively) 90 Receivable from brokers Deposits at brokers Receivable for investments sold Receivable for forward currency exchange contracts Receivable for swap contracts Receivable for fund shares issued Dividends and interest receivable Swap dividends receivable Receivable for closed swap contracts — Prepaid expenses and other receivables Total Assets LIABILITIES: Securities sold short, at value (proceeds of $598,790,107 and $5,391,513, respectively) Written option contracts, at value (premiums received $161,023,744 and $2,705,798, respectively) Payable to the investment adviser Distribution fees payable — Payable to independent trustees 40 Payable for forward currency exchange contracts Payable for investments purchased Payable for fund shares redeemed — Dividends and interest payable Swap dividends payable — Accrued expenses and other liabilities Total Liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 40 The Merger Fund and WCM Alternatives: Event-Driven Fund STATEMENTS OF ASSETS AND LIABILITIES (continued) June 30, 2015 (Unaudited) WCM Alternatives: The Merger Fund Event-Driven Fund NET ASSETS CONSISTS OF: Accumulated undistributed net investment income (loss) $ ) $ Accumulated net realized loss on investments, securities sold short, written option contracts expired or closed, swap contracts, foreign currency translation and forward currency exchange contracts ) ) Net unrealized appreciation (depreciation) on: Investments ) Securities sold short ) Written option contracts Swap contracts Foreign currency translation (2
